Order Supreme Court, New York County (Shirley Werner Kornreich, J.), entered September 24, 2003, which denied defendants’ motion for summary judgment dismissing the complaint on grounds of a defense based on documentary evidence, claims barred by the statute of frauds, and failure to state a cause of action, unanimously affirmed, without costs.
In seeking to recover an apartment occupied by plaintiffs employee, exploration of plaintiffs relationship with the building landlord and defendants is essential to resolution of this dispute. According every reasonable inference to plaintiffs allegations, the complaint is viable. Concur—Saxe, J.P., Sullivan, Williams, Friedman and Marlow, JJ.